Title: To Benjamin Franklin from William Shirley, 17 September 1755
From: Shirley, William
To: Franklin, Benjamin


Sir
Oswego Septr. 17th. 1755.
I have just receiv’d your two favours of the 1st. and 4th. of September; in Answer to the former I inclose you a Copy of a Paragraph in my Letter to Colonel Dunbar upon that Subject.
As to the Affair of the Waggons and Horses which you engag’d for the Use of the late General Braddock’s Army, I think it of the utmost Consequence that all such Engagements or Contracts made for the publick Service, should be most punctually comply’d with and had I known the Circumstances of this, I should before now have enabled you to have made good those you enter’d into by the late General’s Order for the Expedition to the Ohio, not only because common Justice demands it, but that such publick Spirited Services deserve the highest Encouragement: I now write to Governor Morris to appoint three good Men to liquidate and adjust those Accounts, and shall direct Mr. Johnson the Paymaster immediately to pay what they report to be due for that Service according to the Inclos’d Warrant.
Though I am at present engag’d in a great Hurry of Business, being to move from hence in a very few Days for Niagara, I cannot conclude without assuring you that I have the highest Sense of your publick Services in general and particularly that of engaging these Waggoners, &c. without which General Braddock could not have proceeded.
I am with great Esteem, Sir, Your faithfull Humble Servant.
W Shirley
P.S. I beg the Favour of you to send me the Sums, to which the Accounts shall be liquidated as soon as they are adjusted.
Benjamin Franklin Esqr:
